UQ7-/5
                                                                                           U09-fS
                                           ELECTRONIC RECORD


                                                                                .Poss With Intent to Deliver a
 COA #       10-14-00140-CR                                         OFFENSE:     Controlled Substance


             James   Kenneth Keels, Jr. v. The State of
 STYLE:      Texas                                                  COUNTY:      Navarro


 TRIAL COURT:                County Court at Law                                                     MOTION

 TRIAL COURT #:              C-34828-CR                               FOR REHEARING IS:

 TRIAL COURT JU DGE:         Hon. Amanda Doan Putman                  DATE:

 DISPOSITION:         AFFIRMED                                       JUDGE:




 DATE:         July 30; 2015

 JUSTICE:      Davis                       PC             S   YES

 PUBLISH:                                  DNP:     YES


 CLK RECORD:          6/27/2014                               SUPP CLK RECORD:
 RPT RECORD:          9/5/2014                                SUPP RPT RECORD:
 STATE BR:            2/2/2015                                SUPP BR:

 APP BR:              12/16/2014                              PROSE BR:




                                  IN THE COURT OF CRIMINAL APPEALS                             I/O 7-/5
ELECTRONIC RECORD                                                     CCA#                      MOWS
     f RQ S£                        Petition                             Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                     DATE:

        ?efu$<r7s,                                                      JUDGE:

DATE:                                                                   SIGNED:                       PC:

JUDGE   :   ft A u/jLA Jsd^^                                            PUBLISH:                     DNP:




                     MOTION FOR REHEARING IN                            MOTION FOR STAY OF MANDATE IS:

CCA IS:._                    ON                                                                 ON

JUDGE:                                                                  JUDGE: